Fourth Court of Appeals
                               San Antonio, Texas

                                     August 2, 2019

                                  No. 04-19-00474-CV

                        IN THE INTEREST B.J.A., A CHILD,

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018PA00541
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       Elva Chapa’s notification of late reporter’s record is hereby GRANTED.   Time is
extended to August 10, 2019.



                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court